Black, J.
— The plaintiff, a carpenter, was in the employ of the defendant and was engaged in repairing bridges. He and his co-laborers had furnished to them a hand-car, which they used in transporting .themselves and their tools from place to place. On the occasion in question, he and his other co-laborers, seven in all, got on the car with a chest of tools. They acted with some haste, in order to look after two or more bridges that evening. While going at the rate of nine or ten miles an kour, the handle broke and the plaintiff was injured. He sues for damages because of these injuries, and charges negligence on the part of defendant in this (1) that the handle had been made from brittle ash wood, unfit for the use, and (2) that it had been permitted to remain in use without inspection for five years, by reason of which long use and exposure it had become unsafe.
The first question raised is as to whether there was any evidence to warrant the court in submitting the cause to the jury. Plaintiff had used the car for two months before the accident. The handle was about four, feet long, passed through an eye of iron by which it was held at the middle. When it broke, plaintiff was at one end *640of the handle, another of the gang was at the other, and a third was at the middle, all at work propelling the car. He says the handle was smooth and one conld not tell that it was defective unless examined for defects or taken out; that he did not know that it was defective ; that it appeared all right. Four carpenters were called, by the plaintiff and were examined, with the broken implement before them, as experts. It appears the handle broke off quite square at the iron band, and at this point was somewhat colored by iron rust, and at the broken part showed evidence of dry rot and was “doty.” It had sun-checks in it, or, rather, on the outside. These witnesses generally give it as their opinion that the stick was taken from a large and brittle tree ; some say from near the sap,' and others say they cannot tell as to that. Some of them say it was taken from a dead tree, one that has no life in it; and others are unable to express an opinion upon that question. They say it was made of light ash. Qne witness said he did not consider it a strong piece of wood at any time, another that it was light ash and had a little too much age ; that it would be lighter if taken from a dead tree than if taken from a green one. The same character of evidence tends to show that if the stick was from a dead or brittle piece of timber, all this could be detected by one when making it into a handle, if the workman paid any attention to that matter. It is said merely looking at the timber would not discover such defects, but a close examination would, and that its weight would be an element; if light, that would indicate that it had been taken from a dead tree.. This evidence also tends to show that the handle, when in the car, to all outward appearances was fair. One witness says the decay could have been discovered by an examination at the band.
The defendant proved that the car was built at its shops at Hannibal. Mr. Groff testified that he was a carpenter, and that he worked at the shops; that the handle *641was of bis make, and that be built defendant’s handcars ; that tbe bandies came to him sawed out, and that be examined and rejected all unfit pieces ; that they are first tested by observation, then in tbe vise, and again when in tbe car. He says it is not usual to take them out for inspection after they are once in, and that they usually last as long as tbe other portions of tbe car; that no band-car has been out on tbe road for more than two years until brought in for repair.
1. It is tbe duty of tbe master to use reasonable and ordinary care and foresight in procuring appliances and in keeping tbe same in repair, to tbe end that tbe same shall be safe. He is not required to furnish absolutely safe appliances. What reasonable and ordinary care is, depends upon tbe nature and character of tbe implement and tbe dangers to be encountered in its use. Tbe right to recover damages in this class of cases is made to depend upon proof that the injury was caused by tbe use of defective machinery, and that tbe defendant was aware of the defect, or that the use of reasonable care on tbe part of tbe defendant would have disclosed tbe defect. Elliott v. Ry., 67 Mo. 272, and cases cited. Knowledge on the part of tbe agents of defendant, who are intrusted with tbe duty of procuring tbe machinery and of keeping tbe same in repair, is to be attributed to tbe defendant. Porter v. Ry., 71 Mo. 66. While the servant is not bound to search for latent defects, be must take notice of those which are open to bis observation and of which be has knowledge, and if, with such information, be will use tbe implement, be does so at bis own risk, as to injuries arising from such known defects.
There is no direct evidence in this case that tbe defendant or its agents at any time knew this handle was defective. There is evidence, however, tending to show that it was made of a bad piece of timber and was de*642fective, and that this would have been discovered by the use of reasonable care and foresight in the construction ■of the car and its equipments. It is not our province to •determine the weight of that evidence as opposed to that ■offered by the defendant. It tends, also, to show that this defect in the wood was one which would not be discovered by its ordinary use. Under these circumstances, and this state of the evidence, the demurrer to the evidence'and the instructions of a like character were properly refused. Siela v. Ry., 82 Mo. 430.
2. Objection is made to the plaintiff’s first instruction, which in substance is, that if, at the time of: the .injury, defendant operated repair or machine shops at Hannibal, under the supervision of a foreman, at which ¡shops the hand-cars used on the road were furnished and repaired; that the handle in question was unsafe, defective and unfit for use in the car, by reason of being brittle ash, or from brittleness or unsoundness occasioned by long use and exposure to the weather; that said superintendent, or foreman, knew of said defect, or by ordinary care and diligence might have known thereof; that plaintiff was injured by reason of such defects, then the defendant is liable, if plaintiff was at the time exercising ordinary care and was unaware of such defect. We do not see how an instruction could be predicated upon knowledge of the defect by the superintendent of the machine shops, or upon his lack of care. The plaintiff and his co-laborers were under the immediate charge of their foreman, Ryan. Plaintiff says Ryan gave them orders for everything he wanted done ; if the cars wanted fixing he told them to go and do it; and that they did not do it unless he ordered them to do so; it was his duty to see that the car was repaired; if anything was wrong with the machinery he ordered new, and his duty was to report to the superintendent of that department, Carter, who lived at Brookfield. The original construction and testing of a handle was delegated to Goff. *643'These facts are not disputed. It is unreasonable to infer from the evidence that a oar should be sent to the shops to repair a handle, when in the hands of carpenters. The only inference is, that such repairs were made by them on the order of Ryan. The foreman of the shops ■does not seem to have had any duty to perform, either :as ro testing the handles when made, or in looking to the repair. • Goff and Ryan stood in the place of defendant in these respects. It was error to single out an agent upon whom none of these duties devolved and predicate a right to recover upon his knowledge of the defect, or .want of care. For these reasons the first and sixth instructions given at request of plaintiff should have been refused.
Plaintiff’s seventh instruction is probably included in the record by mistake, as there is but one count in the petition.
For the errors before stated the judgment is reversed and the cause remanded for new trial.
The other judges «concur.